Citation Nr: 1509832	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-03 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to restoration of a 40 percent evaluation for degenerative disc disease of the lumbosacral spine.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel



INTRODUCTION

The Veteran had active military service from January 1987 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Briefly, the Veteran seeks restoration of a 40 percent disability evaluation previously assigned his degenerative disc disease of the lumbosacral spine.  He has also alleged that the referenced disorder has worsened in severity, implicitly arguing that the disorder warrants a 40 percent or higher rating even if the reduction was supported by the evidence.

Turning first to the matter concerning the reduction of the disability evaluation, the record shows that the Veteran was initially assigned a 30 percent evaluation for the lower back disorder in a January 2008 rating decision; the rating was assigned effective May 22, 2007.  In a January 2010 rating action, VA determined that the assignment of the 30 percent evaluation was in error, and instead assigned a 40 percent evaluation, effective May 22, 2007.  The rating action also proposed to reduce the assigned evaluation, based on the results of a recent examination.  The June 2010 rating action from which this appeal originates implemented the proposed reduction, assigning a 20 percent evaluation for the lumbosacral spine disorder, effective September 1, 2010.  The 40 percent evaluation thus was in effect for a period of less than five years.

In response to his notice of disagreement with the June 2010 rating action, the Veteran was issued a statement of the case (SOC) in January 2013.  (Although the cover page of the SOC is dated January 2012, the remainder of the document indicates that it was issued in January 2013, and the Board finds it was in fact issued on the latter date.)  Unfortunately, the SOC identified the issue on appeal as only involving the increased rating matter, although in the analysis portion of the document, the reduction in rating was discussed.  More importantly, the SOC failed to include any of the regulations specific to rating reductions.  Those regulations include 38 C.F.R. §§ 3.105 and 3.344.

The Board points out that a statement of the case must contain a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination.  38 C.F.R. § 19.29(b) (2014).

Given the deficiencies in the January 2013 SOC, the Board will remand the matter for the AOJ to afford the Veteran the due process to which he is entitled.

Turning next to the increased rating matter, the Board first notes that the Veteran's right and left neurologic disorders associated with the lower back disability have received separate evaluations, and are not currently before the Board for appellate review.  As to the lumbosacral spine disability itself, the record reflects that the Veteran was last examined for his lower back disorder in December 2009.  Given his allegations that his lower back disorder has worsened in severity, the Board finds that another VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify any source of outstanding medical treatment records pertinent to his claims.  The AOJ should take appropriate steps to secure any outstanding medical records identified by the Veteran, and associate them with the VA claims folder. 

2.  Thereafter, the Veteran should be afforded a VA examination in order to determine the nature and extent of his service-connected degenerative disc disease of the lumbosacral spine.  The Veteran's claims folder must be made available to the examiner.

The examiner should specifically identify all current manifestations of the Veteran's service-connected lumbosacral spine disability.  In so doing, the examiner must identify any functional impairment, including limitation of motion.  Range of thoracolumbar spine motion studies should be conducted, and any limitation of motion as a result of pain and/or flare ups (described in terms of additional loss of motion, in degrees) should be identified.  The examiner should also describe any functional impairment, documented in degrees, present upon repetitive motion testing, due to pain, incoordination, weakened movement, and excess fatigability on use. 

The examiner's report should be associated with the Veteran's claims folder.  Complete rationales for all opinions rendered should be provided. 

3.  The AOJ should then re-adjudicate the issues on appeal.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must include the pertinent law and regulations pertaining to rating reductions, to include 38 C.F.R. §§ 3.105 and 3.344.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if appropriate.  No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his increased rating claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

